IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ARMSTRONG WORLD INDUSTRIES,              : No. 441 MAL 2015
INC.                                     :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
TRAVELERS INDEMNITY COMPANY,             :
TRAVELERS CASUALTY AND SURETY            :
COMPANY, AND CENTURY INDEMNITY           :
COMPANY                                  :
                                         :
                                         :
PETITION OF: TRAVELERS INDEMNITY         :
COMPANY AND TRAVELERS                    :
CASUALTY AND SURETY COMPANY              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.